       50 Jericho Quadrangle, Suite 117
       Jericho, New York 11797



                                                                           June 25, 2019

                Re: J.S. Held Management LLC Equity Incentive Plan



Dear Equity Plan Participant,

As you may be aware, pursuant to that certain Securities Purchase Agreement and Plan of
Merger by and between J.S. Held Holdings, LLC (“JSH Holdings”) and the other parties
thereto, dated as of May 16, 2019 (the “Merger Agreement”), JSH Holdings, a parent of
the business, will be acquired by an investment fund (the “Buyer”) affiliated with Kelso
& Company (the “Transaction”). We are writing to you in connection with your holdings
of unvested Class B and/or Class C Common Units (“Unvested Units”) of J.S. Held
Management, LLC (“JSH Management LLC”). In accordance with to the terms of the
Merger Agreement and the J.S. Held Management LLC Equity Incentive Plan (the
“Current Plan”), your Unvested Units will be replaced as of the closing date of the
Transaction with “Restricted Common Units” to be issued by Watchtower Management
Holdco, LLC (“Watchtower Management LLC”). Watchtower Management LLC is an
entity established by the Buyer to facilitate employee investment in JSH Holdings after
the Transaction.

The Restricted Common Units issued to you: (i) will have a value as of the closing of the
Transaction equal to the value of your Unvested Units on the date on which the closing of
the Transaction is consummated (determined based on the price paid by the Buyer to
acquire JSH Holdings under the Merger Agreement) and (ii) will be subject to the same
remaining vesting schedule applicable to the Unvested Units for which they were
exchanged as of the closing of the Transaction. The attached Exhibit A shows the
number, type and remaining vesting dates of the Unvested Units that you currently hold
and whether (to our knowledge) you made an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), with respect to such Unvested Units.
Shortly after the closing of the Transaction, we will send you an updated Exhibit A that
shows the number of Restricted Common Units issued to you and confirms the remaining
vesting schedule applicable to those Restricted Common Units. The value set forth on
Exhibit A is an estimate only and may change once certain adjustments to the price paid
by the Buyer to acquire JSH Holdings under the Merger Agreement (e.g., in respect
Company indebtedness, working capital etc.) are finalized.

The Restricted Common Units you acquire will be subject to the terms and conditions of
the limited liability company agreement of Watchtower Management Holdco, LLC (the
“LLC Agreement”). Upon vesting of Restricted Common Units that you receive in
exchange for unvested Class B Common Units, you will be required to pay applicable



                                                                              EXHIBIT #2
1005374095v4
withholding taxes related to such vesting and will be eligible to put vested Common
Units you have held for at least six months back to Watchtower Management LLC in
order to satisfy any tax liability you incur as a result of the vesting of such Restricted
Common Units.

Pursuant to the terms of the Merger Agreement, in the event that holders of vested JSH
Holdings equity receive payments from any escrow account provided thereunder,
Watchtower Management LLC will make an upward adjustment to the number of
Restricted Common Units you are issued hereunder to account for the resulting increase
in actual equity value that results from such payments and shall notify you of such
adjustment.

As a condition to accepting a substitute award of Restricted Common Units, you will be
required to execute a joinder to the LLC Agreement, attached hereto as Exhibit B. By
signing the joinder, you will (i) become a member of Watchtower Management LLC in
respect of your Restricted Common Units, effective upon the closing of the Transaction
and (ii) consent to the assignment of the restrictive covenant agreement that you entered
into in connection with the grant of your Unvested Units to J.S. Held LLC. You will not
be required to enter into any new restrictive covenant agreement in respect of your
Restricted Common Units issued in exchange for your Unvested Units, and will
instead continue to be subject to your existing covenant agreement.

If you previously made an election under Section 83(b) of the Code with respect to any of
the Unvested Units that are being exchanged for Restricted Common Units, you will be
required to file a new election with respect to the Restricted Common Units issued in
exchange for such Unvested Units. An election form will be provided to you. The
consequences of making an 83(b) election are complex and depend on individual
circumstances and expectations. You should consult your tax advisor regarding
your receipt of the Restricted Common Units and the tax treatment of the
Restricted Common Units.

We are excited about the future of J.S. Held and our upcoming partnership with Kelso &
Company. As a participant in the Current Plan, you are a key member of the team here
and we look forward to our continued success together.

If you have any questions about the substitution of Restricted Common Units for your
Unvested Units, please don’t hesitate to contact David Held or Scott Katcher at J.S. Held
or the Morgan Lewis team.



                                            Sincerely,



                                            Jon Held


1005374095v4
                                    Exhibit A –

               Schedule of Unvested Units and Restricted Common Units

Name: Tracey Dodd

Unvested         Grant Date             Number of         83(b) Election (Y/N)
Units                                   Units

Class B          09/29/2016             157,664           Y
Units

Total            $1,361,249
Closing Date
Value


Total # of Restricted Common Units Granted: 1,361,249

Vesting Schedule Applicable to Restricted Common Units:

Vesting Date     09/29/2019   09/29/2020 09/29/2021

Restricted       453,750      453,750      453,749
Common
Units that
Vest
               Exhibit B – Joinder Agreement

                         [attached]




1005374095v4
July 1
